Citation Nr: 1401127	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  02-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of fractures of right ribs.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. B.B.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active service as a midshipman at the United States Naval Academy in 1966 to 1970 and active duty from August 1970 to February 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the claim for service connection.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2006 by the undersigned Veterans Law Judge.  A copy of the transcript of this hearing is of file.

In September 2006 and May 2009, the Board remanded the claim in appellate status for additional development.  In the May 2009 remand, the Board also referred additional claims for service connection for adjudication and directed that the RO provide a Statement of the Case regarding service connection for a dental injury.  Current review of the file reveals that the RO adjudicated the referred issues and issued the Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran did not perfect the appeal regarding service connection for a dental issue.  See 38 C.F.R. §§ 20.200, 20.202 (2013).  Thus, the only issue currently in appellate status is the claim for residuals of fractures of right ribs.

As outlined below, the Board finds that service connection for this disability is warranted.  Although the issue was previously characterized as pertaining only to the right 10th and 11th rib, there is evidence of record that indicates the fracture was to the right 12th rib.  On this evidence, and in compliance with recent case law, the Board has broadened the issue on appeal accordingly.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009). 



FINDING OF FACT

The Veteran sustained fractures to lower right ribs (ribs 10 through 12) during active duty and the healed fractures represent current disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, service connection for residuals of fractures of lower right ribs (ribs 10 through 12) is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has residuals of fractures to ribs on his right side stemming from a wrestling injury when he was at the United States Naval Academy.  Time as a midshipman at the United States Naval Academy represents active service.  See 38 C.F.R. § 3.6 (2013).

Previously, the Board remanded twice to obtain records from the Veteran's time at the Naval Academy.  Although some medical records, to include Reports of Medical History and Medical Examination, from this time period are now of file, it is not clear that all records are of file and it appears that the RO failed to adequately seek other records, such as attendance records and records of awards received during his time at the Naval Academy, as directed by the May 2009 remand.  As the Board's grant of service connection constitutes a full grant of the issue in appellate status, however, the Board finds that this error is non-prejudicial.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a similar matter, any error in providing notice and assistance under the Veterans Claims Assistance Act of 2000 (VCAA) is harmless, given the full grant of benefit in this decision.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Here, the Board has granted the benefit for service connection for residuals of right rib fractures in full.  Similarly, any potential deficiency in the conduct of the Board's hearing has been rendered harmless as to the claim for service connection for residuals of fractures to the right ribs.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that 38 C.F.R. § 3.103(c)(2) imposes on a VA hearing officer (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked). 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Here, the RO has repeatedly sought records from the Veteran's period of service in the United States Naval Academy.  Although the RO has had some success in obtaining these records, there remains no service treatment records that document injury to his ribs.  The Veteran, however, is certainly competent to provide evidence that he had fracture and was treated for such injury in service.  See Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, a former roommate of the Veteran has provided a statement and testimony before the undersigned testifying, essentially, that the Veteran has consistently described this injury since the time of the injury.  The Board finds no basis on which to question the credibility of the Veteran or the roommate.  Although the Veteran subsequently served for several years in the Navy and the service treatment records do not indicate a rib disability, as discussed further below in relation to the current disability, the evidence indicates that there was little or no symptoms following the healing of the injury; the deformity resulting from the healed fracture or fractures, however, represents a disability.  On this basis, the Board finds that there was an in-service injury to the ribs.

The remaining question before the Board, therefore, is whether there are remaining residuals.  Here, the answer is somewhat unclear.  The Veteran, although in statements and testimony has referenced that one rib can be seen jutting out at an angle and noting discomfort on doing activities such as surfing, has by and large indicated that the disability does not cause much symptoms, to include pain.  Regarding medical evidence, in a February 2000 note, a private medical doctor found that the Veteran had a prior service injury to the ribs with symptomatic deformity to the 10th or 11th rib.  Further, in a July 2006 statement, a different private medical doctor noted that the Veteran did not have complaints of pain but that a radiograph showed an old healed fracture to the right 12th rib with minimal deformity.

Pursuant to the May 2009 Board remand, the Veteran underwent an October 2009 VA examination.  The examiner wrote in part that the Veteran apparently had fractured ribs while wrestling and that he was treated for the injury at that time.  The examiner noted that the Veteran did not report symptoms.  Although the examiner diagnosed "status post fracture of the right 10th and 11th ribs," the examiner found that clinically there were no residuals and, based on the lack of documentation of the injury, that it would be "mere speculation to assume that this injury did occur at the time the [V]eteran claims it occurred."  In review of this report, the Board is cognizant that highlighting the lack of documentation in the service treatment records is insufficient rationale and that the examiner did not provide sufficient reason for finding that an opinion would require speculation.

After many years of development, the record remains incomplete and the October 2009 VA examination report is inadequate.  Considering this evidence, as detailed above, the Board finds that the Veteran did sustain fractures to his ribs.  Regarding residuals, the Board is aware that much of the evidence points to the disability being asymptomatic, which has resulted in difficulty identifying the disability.  In this regard, the medical evidence is inconsistent as to whether there was a singular fracture or multiple fractures and the Veteran has indicated that he is unsure to what rib or ribs the injury occurred; the evidence, however, indicates that the fractures or fractures was to the right 10th, 11th and/or 12th rib.  Although the disability may not cause many problems at the moment, the private medical doctors have identified deformity.  In addition, it is unclear whether the VA examiner conducted X-ray examination of the Veteran, and thus, may have missed study evidence of prior fracture.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that even if not causing symptoms currently, the bone deformity resulting from the healed fracture represents disability.  The Veteran has repeatedly indicated that he desires that VA provide service connection for this disability, even if VA provides a noncompensable rating.  In effectuating this grant of service connection, the RO will decide the appropriate rating to be assigned to the disability.

As the Board finds that the Veteran sustained fractures to right ribs and that the healed fractures represent current disability, the evidence satisfies all elements of a claim for service connection.  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for residuals of fractures of lower right ribs (ribs 10 through 12) is warranted.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).



ORDER

Service connection for residuals of fractures of lower right ribs (ribs 10 through 12) is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


